Opinion of the Court, the Hon. Carroll C. Boggs, Judge. This decree is inequitable and highly unjust to the heirs of both Yarra Tilda Skaggs and James B. Skaggs. It requires the master to sell, en masse, lands belonging to different owners. Charles Skaggs owned 120 acres. The heirs of Yarra Tilda Skaggs, forty acres, and the heirs of James B. Skaggs, forty acres. The absolute requirement that it be sold en masse, was a practical denial to the heirs of the persons named, of the right of redemption of their separate tracts from the sale. While the complainants had a lien upon all the land and had the right to have it all devoted to the payment of the mortgage indebtedness, if necessary, the rights and equities of the different owners required that it first be offered for sale in different and separate lots, and so sold, if satisfaction of the decree could thus be obtained. Ordinarily a decree of foreclosure may be wholly silent as to the order in which the premises shall be offered for sale, but when the mortgaged land consists of separate government subdivisions, belonging to different persons, the decree should so direct the order of sale of the lots or tracts as to preserve the rights and equities of the separate owners. A decree absolutely requiring such premises to be sold in one body, in the absence of imperative reasons for such a course, can not be upheld. The decree under consideration forbids a sale of the tracts separately, and this we regard as a fatal objection to it. The clause in the trust deed, authorizing the trustee, in his discretion, to sell the property en masse, can not avail to support the decree. An abuse of such discretion would not have been permitted in a sale made by the trustee. As James B. Skaggs and Yarra Tilda Skaggs, owners of the equity of redemption respectively in separate tracts of land, had died, sale could not be made by virtue of the power of sale in the trust deed, because of the provisions of the statute forbidding the execution of such powers in the event of the death of the owner of an equity of redemption. Sec. 13, Chap. 95, R. S. The trustee and the owners of the note, because- of such statutory provisions, were forced to ask the aid of the court, and they joined in this bill in chancery to obtain sale of the land under the equitable powers of the court. The prayer of their bill is that the “ usual decree may be made for the sale of the mortgaged premises, ” and such, under the circumstances of this case, should have been the extent of the relief granted them. The master derived power to sell, not from the trust deéd, but from the action of the court, and the clause in the mortgage which authorized the trustee to sell in a body, gave no such power to the master. The decree should be reversed for other reasons growing partially out of the error of selling the land in a body. A sale thus made would bring into the hands of the master a sum of money produced by the sale of property a part of which belonged to Charles Skaggs, another portion to the heirs of Yarra Tilda Skaggs, and still another to the heirs of James B. Skaggs. The decree, deals with this fund without regard to the rights of the parties whose property was seized and sold to produce it.. Out of such sum the master is ordered to pay James Skaggs $1,000, to recompense him for releasing his homestead right in the land belonging to him, a matter in which the heirs of Yarra T. and James B. had no interest or concern. Out of the same fund the master is ordered to pay the complainants- in the original bill, the balance of the mortgage indebtedness, and then to apply the remainder of the fund (if necessary) to the payment of the amount decreed to Charles Skaggs, by way of vendor’s lien upon the property of the heirs of Yarra T. and James B., respectively. These liens were against the property of those deceased persons, separately, yet, under the provisions of the decree, both tracts, together with other tracts belonging to Charles Skaggs, are to be sold in a body, and the proceeds applied indiscriminately and without regard to the value of the tracts, to extinguish separate liens upon certain of the tracts. The right of Charles Skaggs to relief by way of the vendor’s liens, rested upon the assumption that the grantees of the separate tracts had each agreed to pay as the purchase money of their respective tracts one-half of the mortgage debt and interest thereon, as specified in the trust deed Under the decree, the proceeds of the sale of their tracts are not only charged with the payment of such vendor's liens, but also required to contribute to the payment of the balance unpaid of the original mortgage indebtedness, thus imposing upon the heirs of Yarra Tilda and of James B. Slta-g-gs the burden of twice paying, or partially making double payments of the same indebtedness. Tiie decree should have directed the sale of the lands in parcels, and disposed of the proceeds according to the rights and equities of the different parties. Whether the -decree should have ordered the master to apply the amount awarded Charles Skaggs in satisfaction of his “ vendor’s lien” claims apon, executions and judgments held by Cyrus Skaggs against Charles, is a question that the plaintiffs in error can not raise. If erroneous, it affects only Charles Skaggs, and he alone can complain. The answer of the minors by the guardian ad litem,, though only formal, was sufficient to interpose any defense that appeared in their behalf in the evidence. Stark v. Brown, 101 Ill. 395. The errors that we have pointed out in the decree clearly entitle the infant plaintiffs in error to a reversal, and the rights and interest of all the plaintiffs in error are so interwoven that, relief can not be granted to a part of them only. The decree will therefore be reversed as to all We have only the report of the master and cannot, therefore, determine whether the claims of Charles Skaggs, upon which the alleged vendor’s lieu rests, were, barred or not. Th e disposition we make of the decree will open, the case and admit such defenses as any of the parties may be advised to interpose. We can not anticipate the state of facts that will be developed upon another hearing, and therefore refrain from passing upon points made by counsel which may not again arise. The decree will be reversed as to all the plaintiffs in error, with directions to the court to set aside the default of each of the plaintiffs in error who may desire to plead, answer or demur to the original or cross-bill, and to further proceed to a final hearing of the cause, and to such decree as may be found consistent with the views here expressed. Reversed and remanded with directions.